IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 WANDA BROOKS                                     :   No. 267 EAL 2020
                                                  :
                                                  :
               v.                                 :   Petition for Allowance of Appeal from
                                                  :   the Order of the Commonwealth
                                                  :   Court
 EWING COLE, INC., D/B/A EWING COLE               :
 AND CITY OF PHILADELPHIA AND                     :
 FAMILY COURT OF THE COURT OF                     :
 COMMON PLEAS OF THE FIRST                        :
 JUDICIAL DISTRICT COURT                          :
                                                  :
                                                  :
 PETITION OF: FAMILY COURT OF THE                 :
 COURT OF COMMON PLEAS OF THE                     :
 FIRST JUDICIAL DISTRICT                          :


                                          ORDER


PER CURIAM

       AND NOW, this 11th day of January, 2021, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by Petitioner, is:


          (1) Should this Court review the Commonwealth Court’s conclusion that
              an order denying a summary judgment motion based on sovereign
              immunity does not satisfy the collateral order doctrine of
              Pennsylvania Rules of Appellate Procedure 313, which conflicts with
              statutory law and case law that this immunity is “immunity from suit”
              and presents a matter of first impression for this Court on a
              substantial legal and policy issue involving absolute immunities?


The Joint Application to File Amicus Curiae Brief is DENIED, WITHOUT PREJUDICE to

the applicants’ ability to participate as amici curiae during merits briefing of the appeal.



Justice Dougherty did not participate in the consideration or decision of this matter.